Citation Nr: 9911597	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-08 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of left 
ankle, left knee and neck injuries.

2. Entitlement to increased evaluations for plantar fasciitis 
of the left foot with chronic heel pain and plantar fasciitis 
of the right foot with chronic heel pain, each currently 
rated 10 percent disabling and to increased (compensable) 
evaluations for allergic rhinitis with reactive airway 
disease, and lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from June 1962 to June 1965 
and from February 1981 to March 1988.

In a May 1988 rating action, the Department of Veterans 
Affairs (VA) Regional Office, Indianapolis, Indiana, denied 
entitlement to service connection for residuals of neck, 
right ankle and left knee injuries.  Service connection was 
granted for bilateral plantar fasciitis, rated 10 percent 
disabling, and lumbosacral strain, and allergic rhinitis with 
reactive airway disease, each rated noncompensable.  The 
veteran was duly notified of the decisions and did not submit 
an appeal.  In May 1996, he submitted additional information 
for the purpose of reopening his claims for service 
connection for residuals of neck and left knee injuries and 
also claimed service connection for a left ankle disability 
and increased ratings for his service-connected disabilities.

In a September 1996 rating action, the regional office noted 
that there had been prior denials of service connection for 
residuals of neck and left knee injuries.  The rating action 
did state that no new evidence had been submitted on the knee 
issue, but then went on, for both issues, to essentially find 
that the claims were not well grounded because no evidence of 
a relationship between any current disability and any service 
incident had been presented.  The subsequent statement of the 
case is equally unclear as to the basis for the current 
denial.  The law pertinent to a finding of no new and 
material, as formerly constituted, is cited, but not 
discussed.  Conversely, although there are findings which 
would be consistent with a decision that the claims are not 
well grounded, that term is never used, and no explanation of 
the pertinent legal concept has been furnished to the 
veteran.  

In the September 1996 rating action, the regional office also 
assigned separate 10 percent evaluations for plantar 
fasciitis of each foot and confirmed and continued the 
noncompensable evaluations for the veteran's rhinitis and 
lumbosacral strain. The case is now before the Board for 
appellate consideration.

For reasons which will be set forth below, appellate 
consideration of the issues of entitlement to service 
connection for residuals of left knee and neck injuries and 
for increased evaluations for plantar fasciitis involving the 
left foot and right foot and allergic rhinitis is being 
deferred, pending further action by the regional office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding an increased 
rating for his lumbosacral strain has been obtained by the 
regional office.

2.  The veteran's service medical records reflect that he was 
observed and treated in 1983 for an injury to his left ankle.  
The condition was described as a sprain.

3.  When the veteran was examined by the VA in June 1996, 
there was no indication of a left ankle disability.   There 
is no medical evidence establishing the current presence of a 
left ankle disability.

4.  The record indicates that the inservice injury to the 
veteran's left ankle was acute and transitory in nature and 
resolved, leaving no residual disability.

5.  On the June 1996 VA examination, the diagnosis was 
mechanical low back pain, with no evidence of radiculopathy.  
He had forward flexion to 95 degrees and backward extension 
to 30 degrees.  Right and left bending was to 30 degrees and 
rotation to the right and left was to 40 degrees.  An X-ray 
study of the lumbosacral spine was normal.  The veteran 
complained of low back pain following long periods of flexion 
and stooping.

6.  The findings on examination and the veteran's 
descriptions of his back impairment indicate that a slight 
functional impairment is present, even though no significant 
disability was objectively confirmed.  

CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a left ankle disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303(b).

2.  An evaluation of 10 percent, but no higher, is warranted 
for lumbosacral strain.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The claim for Service Connection for a Left Ankle 
Disability

The threshold question to be answered with regard to the 
above claim is whether the veteran has presented evidence of 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
regarding that issue must fail and there is no need to assist 
him further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
As will be explained below, the Board finds that the claim is 
not well grounded.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence) and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The veteran's service medical records reflect that he was 
observed and treated in 1983 for an injury to his left ankle 
that was described as a sprain.  However, when he was 
afforded a VA orthopedic examination in June 1996, it was 
indicated that there was a full range of motion of the ankles 
and that muscle strength was 5/5 in the lower extremities.  
There was no swelling or instability reported.  The 
impressions did not include a left ankle disability.  The 
veteran has submitted no medical evidence showing that he 
currently has a chronic left ankle disability.  The evidence 
instead indicates that the inservice left ankle sprain 
resolved with treatment, leaving no residual disability.  
Residual disability is necessary before service connection 
may be established.  In the absence of evidence establishing 
any current pathology of the veteran's left ankle, the claim 
for service connection for a chronic left ankle disability 
may not be considered well grounded.  Since the claim is not 
well grounded, it must accordingly be denied.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Edenfield v. Brown, 384 (1995).

Although the Board has considered and disposed of the 
veteran's claim for service connection for a left ankle 
disability on a ground different from that of the regional 
office, that is, whether the claim is well grounded rather 
than whether he is entitled to prevail on the merits, the 
veteran has not been prejudiced by the Board's decision.  In 
assuming that the claim was well grounded, the regional 
office afforded the veteran greater consideration than the 
claim warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
regional office for consideration of the issue of whether the 
claim is well grounded would be pointless and in light of the 
law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. 
Reg. 49,747 (1992).  To submit a well-grounded claim, the 
veteran would need to offer competent evidence, such as a 
medical statement, that he currently has a chronic left ankle 
disability.  Furthermore, he would have to submit some 
medical evidence that the ankle disability was related to the 
left ankle injury for which he was treated during service, 
since a nexus between inservice injury and current disability 
is an additional essential element.  Robinette v. Brown, 
8 Vet. App. 69 (1995)

II.  The Claim for an Increased (Compensable) Evaluation for 
Lumbosacral Strain

With regard to the veteran's claim for an increased rating 
for his low back disability, the Board finds that that claim 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts regarding that claim have been properly developed.

The veteran's service medical records reflect that he was 
seen with complaints of back pain during service.

When the veteran was afforded the VA examination in June 
1996, he reported that he had been driving a vehicle when it 
dropped into a 4- or 5-foot hole that threw him down to the 
floor of the vehicle.  He was later diagnosed as having 
injuries including a back strain.  It was indicated that he 
had had no surgery and had been treated conservatively.  He 
reported that he had pain in his low back, with long periods 
of back flexion and stooping to perform his job as an auto 
body repairman.

On physical examination, forward flexion of the lumbar spine 
was to 95 degrees and backward extension to 30 degrees.  
Right and left bending was to 30 degrees each and rotation to 
the right and left was to 40 degrees.  Straight leg raising 
test was negative, bilaterally.  The veteran could heel and 
toe walk and had a nonantalgic gait.  X-ray study of the 
lumbosacral spine was normal.  The impressions included 
mechanical low back pain without any evidence of 
radiculopathy.

A noncompensable evaluation is warranted for a lumbosacral 
strain where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent evaluation requires muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  38 C.F.R. Part 4, Code 5295.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  38 C.F.R. 
Part 4, Code 5292.

When the veteran was afforded the VA orthopedic examination 
in June 1996, there was slight limitation of motion of the 
lumbar spine and the veteran complained of low back pain 
during long periods of back flexion and stooping while 
performing his job.  The Board notes that in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the U.S. Court of 
Appeals for Veterans Claims held that consideration must be 
given to functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of the joint under 
38 C.F.R. § 4.45 when evaluating orthopedic disabilities.  In 
view of the veteran's complaints of pain on motion of his 
lumbar spine, the Board concludes that a 10 percent 
evaluation is warranted for the lumbosacral strain under the 
provisions of diagnostic code 5295.  There is no indication 
of any of the more severe symptoms required for a 20 percent 
evaluation under any of the applicable diagnostic codes, such 
as muscle spasm on extreme forward bending or moderate 
limitation of motion of the lumbar spine.  Furthermore, the 
veteran's contention that he has nerve problems in his back 
is flatly contradicted by the examination finding of no 
radiculopathy.  In arriving at its decision regarding the 
veteran's claim for an increased rating for his low back 
disability, the Board has resolved all doubt in his favor.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for residuals of a left 
ankle disability is not established.  The appeal is denied to 
this extent.

Entitlement to an increased evaluation to 10 percent for the 
veteran's lumbosacral strain is established.  The appeal is 
granted to this extent.


REMAND

With regard to the veteran's claims for service connection 
for residuals of left knee and neck injuries, as noted 
previously, the record discloses that in a September 1996 
rating action, the regional office confirmed and continued 
prior denials of service connection for those conditions.  
The veteran had not appealed from the prior denials and they 
had become final.  The September 1996 rating action, and the 
subsequent statement of the case, however, are unclear as to 
the basis for the denials.  They did not consider the current 
law, and there is no analysis in support of a finding of new 
and material evidence regarding the claimed disabilities.  
The Board notes that a recent decision by the U.S. Court of 
Appeals for the Federal Circuit modified the standard for 
finding whether recently submitted evidence is new and 
material.  Hodge v. West, 155 F.3d 1356 (1998).  That case 
removed a standard which required that the new evidence raise 
a reasonable possibility that the new evidence would change 
the outcome of the matter.  The regional office has also not 
clearly determined if the current claims are well grounded.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999).  

The veteran has further maintained that the discomfort 
involving his feet not only occurs on standing and sitting, 
but is a continual discomfort.  He has indicated that he has 
a constant pain involving his feet.  He has maintained that 
his rhinitis is an ongoing problem and causes shortness of 
breath and a burning sensation in his chest during cold 
weather or on walking for any period of time.  He has 
contended, in essence that his disability is primarily an 
airway obstruction.  The Board notes in this regard that the 
veteran was advised in the statement of the case that he 
could request a pulmonary disease examination.

With regard to the veteran's plantar fasciitis, his foot 
disabilities are currently rated under Diagnostic Code 5310 
as analogous to muscle injuries of the intrinsic muscles of 
the foot, such as those residual to a gunshot wound.  
However, the symptoms and findings are not consistent with 
such an injury.  His bilateral foot disability would more 
appropriately be evaluated under other Diagnostic codes, such 
as code 5277 for weak foot or 5284 for other foot injuries.

In view of the foregoing matters, and in order to afford the 
veteran every consideration, the case is REMANDED to the 
regional office for the following action:

1.  The veteran should be afforded 
podiatry and pulmonary examinations in 
order to determine the nature and 
severity of the veteran's bilateral foot 
condition and respiratory disability.  
All indicated special studies should be 
conducted.  The podiatry examiner should 
identify the limitation of activity 
imposed by the veteran's bilateral foot 
disability viewed in relation to the 
medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of the disability upon his 
ordinary activity.  An opinion should be 
provided by the examiner regarding 
whether pain associated with the 
bilateral foot disability significantly 
limits functional ability during flareups 
over extended use.  Voyls v. Brown, 
5 Vet. App. 451, 453 (1993).  It should 
be noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The examiner should also 
indicate whether the feet exhibit 
weakened movement, excess fatigability or 
incoordination.  Lathan v. Brown, 7 Vet. 
App. 359 (1995); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The claims file is to 
be made available to each examiner for 
review in conjunction with the 
examinations.

2.  The regional office should then 
review the veteran's claims for service 
connection for residuals of left knee and 
neck injuries to determine if new and 
material evidence, under the law as 
currently constituted, has been 
submitted.  If so, it should then be 
clearly determined if the evidence 
establishes a well grounded claim for 
each condition so that a duty to assist 
is triggered.  If so, then the RO should 
develop the claim(s) as deemed 
appropriate.  If it is found that the 
claims have not been reopened, or that 
they are not well grounded, then the 
supplemental statement of the case should 
fully explaining the pertinent analysis.  
The RO should also review the claims for 
increased ratings for his bilateral foot 
disability and respiratory disability.  
In particular, the review should include 
a consideration of whether an increased 
rating may be in order for the bilateral 
foot disability under diagnostic codes 
other than Diagnostic Code 5310, such as 
Codes 5277 or 5284, and those matters 
should also be included in the 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative should be afforded the 
appropriate time in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted regarding the remaining matters on 
appeal pending completion of the requested action.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



